Citation Nr: 1130120	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-38 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the assignment of a 10 percent evaluation for service-connected migraine headaches upon return from active service on January 24, 2007.  

2.  Entitlement to an increased evaluation for service-connected migraine headaches, currently evaluated 30 percent disabling.  

3.  Entitlement to a compensable evaluation for service-connected patellar tendon pain syndrome of the right knee.  

4.  Entitlement to an initial compensable evaluation for service-connected postoperative bilateral inguinal hernia, prior to February 1, 2008 and from March 1, 2008.  

5.  Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the left shoulder, prior to May 23, 2008 and from July 1, 2008.  

6.  Entitlement to an initial compensable evaluation for service-connected residuals of a right shoulder injury with degenerative joint disease.  

7.  Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the cervical spine.  

8.  Entitlement to an initial compensable evaluation for a service-connected lumbar strain.  

9.  Entitlement to an initial compensable evaluation for service-connected Bell 's palsy.  

10.  Entitlement to service connection for a prostate condition (claimed as prostate cancer), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION


The Veteran served on active duty from June 1971 to March 1977; from August 1980 to December 1980; from October 2000 to May 5, 2003; and from May 13, 2003 to January 2007.  He had service in both the Army National Guard and the United States Army Reserve.  Additionally, the Veteran had prior active service as a cadet at West Point Military Academy from July 1967 to June 1971.  38 U.S.C.A. § 101(21) (B)-(D) (West 2002); 38 C.F.R. § 3.6(b)(4) (2010).

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issues of (1) entitlement to service connection for an umbilical hernia and (2) entitlement to service connection for multiple myeloma (also claimed as skin cancer), to include as due to herbicide exposure, have been raised by the record.  See the Veteran's December 2008 substantive appeal, private treatment records from G.A., M.D., dated in August 2010, September 2010 and October 2010 and the VA hearing transcript at pages 27 - 30.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Clarification of an issue on appeal

The Veteran originally filed a claim of entitlement to service connection for a prostate problem, to include cancer.  See the Veteran's November 2006 claim.  As will be discussed below, the Veteran has not been diagnosed with prostate cancer at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Indeed, at the March 2011 hearing, the Veteran specifically denied that he had ever been diagnosed with prostate cancer.  See the March 2011 hearing transcript at page 29.  However, serology testing, punch biopsies and ultrasound testing revealed that the Veteran demonstrated elevated prostate specific antigen (PSA) level, prostatic stones and benign prostatic hypertrophy.  See e.g., treatment records from Fox Army Health Center during the Veteran's most recent period of active service dated in June 2005, July 2005, December 2006 and May 2007.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (the Court) has held that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Court's holding in Clemons and the Veteran's prostate problems noted above, the Board has recharacterized this issue in order to afford the Veteran every opportunity under the applicable laws and regulations.  

The issues of (1) entitlement to an increased evaluation for service-connected migraine headaches; (2) entitlement to a compensable evaluation for service-connected patellar tendon pain syndrome of the right knee; (3) entitlement to an initial compensable evaluation for service-connected postoperative bilateral inguinal hernia; (4) entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the left shoulder; (5) entitlement to an initial compensable evaluation for service-connected residuals of a right shoulder injury with degenerative joint disease; (6) entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the cervical spine; (7) entitlement to an initial compensable evaluation for a service-connected lumbar strain; (8) entitlement to an initial compensable evaluation for service-connected Bell's Palsy; and (9) entitlement to service connection for a prostate condition (claimed as prostate cancer), to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a April 1980 rating decision, the RO assigned a 30 percent evaluation for service-connected migraine headaches.  

2.  The 30 percent evaluation assigned for the Veteran's service-connected migraine headaches was in effect for 20 years prior to January 25, 2007.  

3.  There is no evidence that the Veteran's 30 percent evaluation for migraine headaches was based on fraud.  


CONCLUSION OF LAW

The assignment of a 10 percent evaluation for service-connected migraine headaches upon the Veteran's release from active duty on January 24, 2007, was improper.  38 U.S.C.A. § 110 (2010); 38 C.F.R. §§ 3.654, 3.951; see also Salgado v. Brown, 4 Vet. App. 316 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has determined that the RO's assignment of a 10 percent evaluation for the Veteran's service-connected migraine headaches upon his release from active duty on January 24, 2007, was improper.  Accordingly, the Veteran's prior 30 percent evaluation for service-connected migraine headaches has been restored.  Essentially, this determination is a full grant of the benefit sought on appeal.  Specifically, the Board notes that the RO failed to inform the Veteran of the provisions of 38 C.F.R. § 3.654 (2010).  However, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Propriety of the assignment of a 10 percent evaluation for service-connected migraine headaches upon return from active service on January 24, 2007.  

In light of the complex procedural history concerning this issue, the Board concludes that a brief recitation of pertinent facts would be helpful.  

In a March 1981 rating decision, the RO granted service connection for migraine headaches; a 30 percent evaluation was assigned, effective December 22, 1980, the day after the Veteran most recently separated from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2010).  

As noted above, the Veteran subsequently returned to active service.  The Board observes that 38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  Accordingly, in subsequent rating decisions, the RO noted that the Veteran's previously-awarded compensation was "discontinued" during his periods of active service.  

The Veteran most recently separated from active service on January 24, 2007.  In a January 2007 statement, the Veteran indicated that he wished for his compensation for service-connected migraine headaches to be reinstated.  See a January 2007 statement from the Veteran.  In November 2007, the Veteran was afforded a VA examination, the report of which has been associated with the Veteran's VA claims file.  In the May 2008 rating decision, the RO assigned a 10 percent evaluation for the Veteran's service-connected migraine headaches, effective January 25, 2007, the day following the Veteran's most recent separation from active service.  

Discussion

The Veteran contends that the evaluation for his service-connected migraine headaches has been "reduced," and he asserts that a "restoration" of his previously-granted benefits is in order.  See e.g., the Veteran's December 2008 substantive appeal and the March 2011 hearing transcript at pages 21 - 23.  

However, the Board notes that this is not a rating "reduction" case, which is subject to the provisions of 38 C.F.R. § 3.344.  Rather, the Veteran's award was "discontinued" when he returned to active service, and compensation is authorized based upon the degree of disability found to exist at the time the award is resumed.  See 38 C.F.R. § 3.654(b)(2) (2010) (when payments are resumed based on release from active service, compensation will be authorized based on the degree of disability found to exist at the time the award is resumed).  The Board notes that the RO failed to inform the Veteran of the provisions of 38 C.F.R. § 3.654 at any time during the pendency of the current appeal.  

However, it does appear that the RO considered whether the Veteran's 30 percent evaluation for service-connected migraine headaches was protected under 38 C.F.R. § 3.951 at the time of his most recent separation from active service in January 2007.  This regulation provides, in pertinent part, that any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2010).  As noted above, the Veteran has been in receipt of an evaluation of a 30 percent for his service-connected migraine headaches since December 22, 1980, a period of more than 20 years.  The Board specifically observes that the provisions of 38 C.F.R. §§ 3.654 and 3.951 fail to reference each other, particularly in the context of the issue currently on appeal.  However, there is nothing within 38 C.F.R. §§ 3.654 which states that an evaluation which is "protected" under the provisions of 38 C.F.R. § 3.951 may be adjusted after return from active service.  Likewise, it does not appear that the Court had so held.  

There is no indication in the claims file that service connection for this disability was ever severed.  Indeed, as noted above, the Veteran's evaluation for migraine headaches was "discontinued" during his periods of active service subsequent to the original award.  However, while the Veteran was not actually receiving compensation for this disability because he returned to active service, the 30 percent evaluation was still in effect throughout this time.  In Salgado v. Brown, 4 Vet. App. 316 (1993), the Court held that an evaluation in effect for 20 years or more is "protected", regardless of whether a Veteran received a monetary award.  Id. at 319.  Thus, the Veteran's 30 percent evaluation is protected by the provisions of 38 C.F.R. § 3.951 unless it was shown to have been procured by fraud.  There is no such showing in this case.  

In light of above, the Board concludes that the Veteran's 30 percent evaluation for service-connected migraine headaches was "protected" under the provisions of 38 C.F.R. § 3.951 prior to the May 2008 rating decision, and thus, the assignment of a 10 percent evaluation upon the Veteran's return from active service on January 24, 2007 was improper.  Accordingly, a 30 percent evaluation for service-connected migraine headaches is restored as of January 25, 2007.  
By way of further explanation, the Board observes that the Veteran's service-connected right knee disability, currently evaluated noncompensably disabling, was evaluated 10 percent disabling prior to the Veteran's most recent period of active service.  Indeed, it appears that the RO, in the May 2008 rating decision, applied the provisions of 38 C.F.R. § 3.654 in assigning the noncompensable evaluation, effective January 25, 2007.  

While the procedural history of the Veteran's right knee claim resembles that of his migraine headaches claim, the Board concludes that the previous 10 percent evaluation for the Veteran's right knee disability was not protected under the provisions of 38 C.F.R. § 3.951, and thus, the RO's assignment of a noncompensable evaluation under the provisions of 38 C.F.R. § 3.654 was not in conflict with.  

Specifically, the Board observes that, in the April 1981 rating decision, the RO awarded service connection for the Veteran's right knee disability; a noncompensable evaluation was assigned, effective December 22, 1980.  This noncompensable evaluation remained in effect until, in a December 2000 rating decision, the RO increased the evaluation to 10 percent disabling, effective December 18, 1999.  As noted above, the provisions of section 3.951 may only be applied if the disability has been continuously rated at or above any evaluation of disability for 20 or more years.  Concerning the evaluation assigned to the Veteran's right knee disability, the 10 percent evaluation was not in effect for more than 20 years at the time of the Veteran's return from active service on January 24, 2007.  Accordingly, the noncompensable evaluation assigned for the Veteran's service-connected right knee disability does not conflict with the provisions of 38 C.F.R. § 3.951.  


ORDER

The 30 percent disability rating for the Veteran's service-connected migraine headaches was protected under the law and is restored effective January 25, 2007.  

REMAND

Reasons for Remand:  To obtain outstanding VA treatment records, to provide the Veteran with proper notice, to attempt to verify the his alleged in-service exposure to herbicides, and to afford him VA examinations.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the Veteran a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Increased evaluations claims

In this case, the Veteran was afforded a VA examination in connection with his claims for increased evaluations for his service-connected migraine headaches, patellar tendon pain syndrome of the right knee, degenerative joint disease of the left shoulder, residuals of a right shoulder injury with degenerative joint disease, degenerative joint disease of the cervical spine, lumbar strain and Bell 's palsy in November 2007.  Further, the Veteran was afforded a VA examination in connection with his postoperative bilateral inguinal hernia claim in February 2008.  However, the Veteran has asserted that these disabilities have worsened since that time.  

Specifically, at the March 2011 hearing, the Veteran asserted that he has had surgery performed on both shoulders since the November 2007 VA examination.  See the March 2011 VA hearing transcript at page 9.  Indeed, private treatment records reflect that the Veteran underwent surgery on his left and right shoulders in May 2008 and April 2009, respectively.  See operative reports from W.A.G., M.D. dated in May 2008 and April 2009.  Also, in an April 2010 rating decision, the RO awarded the Veteran a temporary total evaluation for his service-connected left shoulder disability based on convalescence, pursuant to 38 C.F.R. § 4.30 (2010).  
Further, the Veteran has asserted that he suffered a recurrence of his left inguinal hernia since the February 2008 VA examination.  See the March 2011 VA hearing transcript at pages 6 - 7.  Review of the record reflects that the Veteran underwent laparoscopic recurrent left hernia repair in July 2010.  See a July 2010 private treatment record from R.R.R., M.D.  

Also, the Veteran has asserted that his service-connected Bell 's palsy manifests in paralysis of the right side of his face, rendering him unable to "blink normally."  See the March 2011 hearing transcript at pages 3 - 5.  In contrast, the November 2007 VA eye examination report reflects that, at that time, the Veteran had normal facial movement, strength and sensation.  See the November 2007 VA eye examination report.  

Concerning the Veteran's service-connected migraine headaches, the Veteran has asserted that he wakes up every morning with a "migraine aura," and that these daily headaches become incapacitating if he does not take his medication immediately upon waking up.  See the March 2011 VA hearing transcript at pages 17 - 19.  The November 2007 VA examination report reflects similar subjective reports from the Veteran; however, the November 2007 VA examiner stated that the Veteran's service-connected migraine headaches render him "non-functional" approximately once every two months.  See the November 2007 VA examination report.  The Veteran has alleged that his service-connected migraine headaches render him incapacitated more frequently.  See the March 2011 hearing transcript at page 20.  

Concerning the Veteran's service-connected lumbar spine, cervical spine and right knee disabilities, the November 2007 VA examination report reflects that the Veteran had a full range of motion of his neck, low back and right knee without pain.  However, the Veteran testified at the March 2011 VA hearing that he experiences pain in his neck, low back and right knee upon movement.  See the March 2011 VA hearing transcript at pages 10 - 17.  Further, a March 2009 MRI study of the Veteran's lumbar spine reflect bulging discs at L1 - 2, L2 -3 and L4 - 5 with spinal canal narrowing due to bulging discs and spurs.  See a March 2009 MRI report.  Further, the Veteran testified that his service-connected lumbar strain manifests in frequent spasms, causing incapacitating episodes.  See the March 2011 VA hearing transcript at page13 and 13.  The November 2007 VA examination report failed to address the muscle spasms and incapacitating episodes.  

The Board does note that it has been over three years since the Veteran's last VA examinations.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the time lapse since the most recent VA examinations, the Veteran's testimony and private treatment reflecting increased symptomatology, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.

Prostate Condition

The Veteran has claimed that he has a prostate condition that is related to herbicide exposure while serving in Okinawa, Japan.  See e.g., the Veteran's December 2008 substantive appeal and the March 2011 hearing transcript at pages 30 and 33.  In particular, the Veteran alleges that, as a cadet at West Point Military Academy, he participated in special training sessions at Camp Hardy in Okinawa, Japan.  See the Veteran's December 2008 substantive appeal.  

The Board notes that prostate cancer is disease which is presumed by VA to be caused by exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Concerning the Veteran's alleged herbicide exposure in Okinawa, Japan, the Board notes that the Veteran's DD-214 does not document him as having had sea or foreign service.  However, there is evidence that the Veteran was present in Okinawa, Japan, during his active service.  First, the Veteran has submitted a copy of a certificate reflecting that he completed such training courses at Camp Hardy from June 17 - 21, 1968.  See the Veteran's December 2008 substantive appeal.  Moreover, an April 1969 psychological evaluation in connection with a Medical Board reflects that the Veteran's father was stationed in Okinawa, Japan, during the Veteran's active service as a cadet at West Point Military Academy.  Indeed, it is plausible that the Veteran may have visited his family during his time as a cadet.  

In light of above, the Board concludes that the evidence of record reflects that the Veteran was likely in Okinawa, Japan, during his active service; however, the Veteran's VA claims file is devoid of any evidence that the Veteran was exposed to herbicides while service there.  Nevertheless, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  In this case, it does not appear that any of the foregoing was undertaken by the RO.

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  In order to comply with the procedures as provided for in the manual, the RO/AMC must send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension Service via e-mail requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, the RO/AMC must send a request to the JSRRC for verification.  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.  

The Board notes that, if the evidence fails to reflect that the Veteran was exposed to herbicides during his active service, service connection for a prostate condition may still be granted if the evidence shows that the Veteran has a current prostate condition which is otherwise related to his active service.  

However, it is unclear whether the Veteran has demonstrated a prostate condition during the pendency of the appeal.  Treatment records from Fox Army Health Center during the Veteran's most recent period of active service reflect that the Veteran demonstrated an elevated PSA level since June 2005.  As noted above, a July 2005 ultrasound testing revealed prostatic stones and in May 2007, the Veteran was diagnosed with benign prostatic hypertrophy.  However, while the evidence above reflects that the Veteran demonstrated a prostate condition during his active service, treatment records since his most recent separation from service in December 2007 reflect that the Veteran's PSA level is elevated, but stable.  See a private treatment record dated in February 2009.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a prostate condition.  The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Also, at the March 2011 VA hearing, the Veteran asserted that he continues to be treated at VA.  See the March 2011 VA hearing transcript at page 7.  Review of the record reflects that the most recent VA treatment records associated with the Veteran's VA claims file are dated in February 2010.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO/AMC should take this opportunity to obtain and associate any additional records not already associated with the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran proper notice with respect to service connection claims based on herbicide exposure.  In particular, this notice must include the procedural steps to verify such exposure as outlined in the M21-1MR.  

2.  The Veteran should be asked to provide the approximate dates, location(s), and nature of his alleged herbicide exposure.

3.  The Veteran's description of his service and exposure to herbicides and all associated documents, should be sent to the Compensation and Pension Service, who should then request a review of DOD's inventory of herbicide operations to determine if herbicides were used where the Veteran served.

4.  If the DOD review does not confirm the Veteran's exposure to herbicides, all associated documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate organization for verification.  If unable to provide such information, they should be asked to identify the agency or department that could provide such information and the RO/AMC should conduct follow-up inquiries accordingly.  

5.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his alleged prostate condition and his service-connected disabilities on appeal herein.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for medical records from the VA Central Texas Health Care System dated from February 2010 to the present.  

6.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee, left shoulder, right shoulder, cervical spine and lumbar spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the VA examiner must conduct electromyogram (EMG) and nerve conduction studies (NCS).  Any and all neurological manifestations which are related to the Veteran's service-connected left shoulder, right shoulder cervical spine and/or lumbar spine disabilities are to be fully described by the VA examiner.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria, to include range of motion findings for each service-connected disability and periods of incapacitation specifically caused by the Veteran's service-connected cervical and lumbar spine disabilities.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

Concerning the Veteran's service-connected right knee disability, the VA examiner should state whether or not there is instability in the right knee.  If any instability in the right knee is identified, the VA examiner should fully discuss the frequency and severity of such.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the VA examiner must fully discuss the severity and frequency of the Veteran's migraine headaches, to include whether they are prostrating and/or cause severe economic adaptability as per 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

8.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral inguinal hernia(s).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the VA examiner must fully discuss the size of any identified inguinal hernia(s), to include whether it/they are not well supported by truss or under ordinary conditions, not readily reducible, and/or postoperative recurrent as per 38 C.F.R. § 4.114, Diagnostic Code 7338.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

9.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected Bell 's palsy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the examiner should report all manifestations and symptoms due to the Bell's palsy and identify the cranial nerve(s) affected.  The examiner should report whether the Bell's palsy causes moderate or severe incomplete paralysis or complete paralysis of the cranial nerve affected.  The examiner should report if the Bell's palsy causes sensory manifestations or motor loss, tic douloureux, loss of innervation of the facial muscles, or any loss of ordinary sensation in the mucus membrane of the pharynx, fauces, or tonsils.  

Further, a VA eye examination must also be performed.  The VA examiner should identify any current eye condition that is a manifestation of the Veteran's service-connected Bell 's palsy.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

10.  The Veteran should be afforded a VA examination to determine the nature and etiology of any prostate condition(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should identify all current prostate condition(s).  For each condition identified, the examiner should state whether it is at least as likely as not that the disorder that is related to the Veteran's active, to include any exposure to herbicides that has been verified.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran claims file, or in the alternative, the claims file, must be made available to the examiner for review.  
11.  When the development requested has been completed, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


